Citation Nr: 1508595	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-01 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic low back disability, claimed as residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the San Diego, California, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for a chronic low back disability (claimed as residuals of a low back injury).  The agency of original jurisdiction (AOJ) over the present appeal is currently the Atlanta, Georgia, VA Regional Office (RO).

In August 2013, the Veteran and his representative appeared at the RO to present evidence and oral testimony in support of his claim before the undersigned traveling Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  

In January 2014, and again in July 2014, the Board remanded this case to the agency of original jurisdiction for additional evidentiary development.  Thereafter, the denial of the claim for VA compensation for a chronic low back disability was confirmed in a December 2014 rating decision/supplemental statement of the case.  The case was returned to the Board in January 2015, and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  The Veteran has not presented a credible account of having sustained a back injury in service or of having onset of chronic low back in service with chronicity of low back symptomatology thereafter to the present time.

2.  A chronic low back disability did not have its onset during active military service.
CONCLUSION OF LAW

A chronic low back disability (claimed as residuals of a low back injury) was not incurred in active duty, nor is an arthritic or degenerative low back disability presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran's claim of entitlement to service connection for a chronic low back disability (to include as residuals of a back injury) was filed in August 2007.  A VCAA notice letter addressing this issue was dispatched to the Veteran in February 2008, prior to the initial adjudication of the claim in the May 2008 rating decision now on appeal.  The February 2008 letter addressed the issue adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claims, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  In this regard, the Veteran's service treatment records and all relevant and available post-service records for the period from 2004 to 2014, from VA, the Social Security Administration (SSA) and private sources, pertaining to his medical treatment for his back have been obtained and associated with the evidence.  Appropriate inquiries have also been made by VA to the Veteran's service department and identified private sources to obtain any pertinent medical records that are extant and available for inclusion in the claims file.  Although some attempts were not met with success, including the search for records purported to show treatment for a back injury during service at a military hospital in Fort Wainwright, Alaska, the Board finds that all reasonable efforts in this regard have been adequately undertaken by VA.  

The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  The Board is satisfied that all pertinent evidence necessary to adjudicate this claim has been obtained.  

The Veteran was provided with the opportunity to present oral testimony in support of his appeal before the undersigned Veterans Law Judge at the RO in an August 2013 hearing.  At the time of the hearing, he was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the August 2013 hearing before the Board, the presiding Veterans Law Judge's questions and the oral testimony of the appellant focused on the elements necessary to substantiate his claim of entitlement to service connection for a chronic low back disability, claimed as residuals of an in-service back injury.  See transcript of August 13, 2013 Board hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the August 2013 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

During the pendency of the claim, the Veteran underwent a VA orthopedic examination in September 2014, pursuant to the Board's July 2014 remand, in which a nexus opinion addressing the back disability issue was obtained and presented in the examining VA physician's report, dated in October 2014.  The nexus opinion obtained was accompanied by an adequate discussion of the facts and a supportive rationale predicated on the pertinent clinical history of the case, to include the Veteran's alleged history of a back injury in service.  There are no deficits present which, on their face, render the opinion unusable for purposes of adjudicating the claim decided on the merits herein.  Thusly, the Board finds that the September 2014 VA examination report and the October 2014 nexus opinion obtained are adequate for adjudication purposes with respect to the matter decided on the merits herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that the evidentiary development undertaken is in substantial compliance with its July 2014 remand instructions and therefore an additional remand for further evidentiary development or corrective action with regard to this issue is unnecessary.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the back disability claim decided herein, and thus no additional assistance or notification is required.  Neither the claimant nor his representative has indicated that there was any further outstanding evidence to submit in support of his claim that VA has not already obtained, or has made a good-faith attempt to either provide or obtain for inclusion into the record.  The Veteran having been provided with adequate opportunity to present oral testimony on his own behalf, and to submit or otherwise identify relevant evidence in support of his claim, including being provided with a VA medical examination, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claim for VA compensation for a chronic low back disability.

II.  Pertinent laws and regulations - service connection

The Board has thoroughly reviewed the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 
The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2014).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of treatment for, or complaints of back pain during active duty will permit service connection for a chronic back disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptoms is required only where the condition noted in service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2014). The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a) which, as relevant to the issue decided herein, include arthritis (to include degenerative joint and disc disease). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Otherwise, service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Arthritis (to include degenerative joint and disc disease) may be presumed to have been incurred in service if it is manifest to a compensable degree within one year after the Veteran's discharge from active duty.  38 C.F.R. §§ 3.307, 3.309 (2014).

VA compensation may be awarded for a disability secondary to, or aggravated (which is to say permanently worsened beyond its natural progression) by a service-connected disability.  38 C.F.R. § 3.310 (2014).  However, as the Veteran is not presently service-connected for any disabilities, the Board will therefore neither address nor consider the merits of his claim for VA compensation for a chronic disability based on the foregoing theory of entitlement.  

III.  Factual background and analysis: Entitlement to service connection for a chronic low back disability, claimed as residuals of an in-service back injury.

The Veteran contends that his current low back disability, diagnosed in post-service private medical records as degenerative disc disease, facet arthropathy, and stenosis of the lumbosacral spine with radiculopathic involvement, status post lumbar decompression surgery in September 2005, is the result of a back injury that occurred at the Army installation in Fort Wainwright, Alaska, in the summer of 1971, after an accidental fall in service, in which he fell a distance of approximately 50 feet from a climbing pole after attempting to rescue a fellow serviceman who had climbed up the same pole and then had become frozen with fear.  According to his account, his original military occupational specialty (MOS) designation in service was 36K20, which was a communications lineman, and that climbing telephone poles was part of his duties in this capacity.  He claimed that he sustained injuries to two discs in his back and was hospitalized for a period of 2 - 3 weeks.  Thereafter, his MOS was changed and he was assigned to work for Bob Hope's touring USO show and approved for early separation.  He was discharged from active duty in November 1971.  He states that he continued to experience chronic low back pain ever since this injury.  He submitted an April 2013 witness statement from his brother, who alleged that the Veteran had persistent back problems since service after an injury, and an April 2013 witness statement from his former spouse, who reported that she knew him personally since 1973 (i.e., approximately two years after his discharge from active duty and thusly not concurrent with military service) and that she noticed that he displayed outward signs of having chronic low back pain throughout the entire time that she has known him.

The Veteran's service medical records show that he presented an ambiguous history of back trouble on his medical history questionnaire in November 1969, in which he checked both "yes" and "no" with regard to the question of whether or not he had any such history and admitted to "occasional lumbosacral pain."  However, his spine and musculoskeletal system were medically assessed and found to be clinically normal on pre-induction examination in November 1969.  The Veteran was thusly accepted into active service in February 1970.  The records thereafter show no documented treatment for any back injury or complaints of back pain for the entirety of his active military service.  On service medical examination in October 1971, which was conducted less than one month prior to his separation from active duty in November 1971, his spine and musculoskeletal system were found to be clinically normal and he was deemed to be medically qualified for separation.  The Veteran's DD-214 shows that at the time of his separation from active duty, his MOS designation was as a 36K40 Field Wireman.

Post-service medical records do not objectively demonstrate the presence of an arthritic or degenerative joint or disc disease involving the Veteran's thoracolumbar spine that was manifest to a compensable degree within the first year immediately following his separation from active duty in November 1971.

Post-service private, VA and SSA medical records show that the Veteran was treated for complaints of chronic low back pain with lower extremity pain and weakness associated with a disc protrusion at L3-4 with facet degenerative changes at L3-4 and L4-5 and sciatica beginning in June 2004.  Private medical records dated thereafter, for the period from 2005 - 2006, show that the Veteran reported a history of onset of chronic low back pain approximately two years earlier, with no specific recollection of when it actually began or of any precipitating trauma.  Specifically, the June 2005 report of his private treating physician, Zafar S. Khan, M.D., stated that the Veteran complained of "unremitting back pain. . . for at least two years.  [The Veteran] cannot remember when it has begun, but he estimates at least two years ago."  In September 2005, he underwent lumbar decompression surgery.

In late August 2007, the Veteran filed his original claim for VA compensation for a chronic low back disability, relating an alleged history of injury in service after accidentally falling from a climbing pole while serving at Fort Wainwright, Alaska, in the summer of 1971, with continuity of back pain thereafter that worsened over time.  The Board finds it noteworthy that a similar medical history began appearing in the Veteran's pertinent private medical records around the time that he first filed his claim for service connection for a chronic low back disability and residuals of a back injury.  While noting this reported history, none of the private medical records presents an objective opinion from a clinician that expressly links the Veteran's chronic back disorder to this historical account, or otherwise to his period of active military service.  No clinician has objectively indicated that the Veteran's low back diagnoses were consistent with an old injury or that the orthopedic findings were consistent with an old and longstanding disabling condition.  
In September 2014, the Veteran was medically examined by VA and diagnosed with degenerative arthritis of his spine, with mild disc and facet joint degenerative disease of the lumbar spine at the L2-3, L3-4, and L4-5 vertebrae, indicative of spondylolosis.  Based on his examination of the Veteran and a review of his claims folder and pertinent clinical history, including his purported history of back injury in service after falling from a high pole, the examining VA physician presented the following nexus opinion:

The [Veteran's diagnosed chronic low back disability is] less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.

Rationale: Based on existing records it is less likely than not that his back disability is connected to service.  His available records indicate that [in] October 1971 he had a separation [medical examination] with a normal exam.  Also various medical exams indicate that he had back pain starting in [the] 1990s and which became bad in about 2002.  It is noted that he had surgery in 1996 and 2002 on the back. The patient, however, gives a convincing history that in 1971 in [military] service he [fell from a] telephone [pole and] had surgery in the service.  He states that his records have been lost including the hospital records from Alaska where he had surgery in the service.  On reviewing his existing service file he [entered service] on February 17, 1970 and separated [from active duty] on November 2, 1971.  In the service file there are immunization records dated April 1970, October 1970 and April 1971; yet there is no record of a back injury.  Also, in his separation exam on October 18, 1971 there was no mention of a back injury or back surgery. [W]ith what [clinical information that] is available it is less likely that his back problem is related to service. 

The Board has considered the evidence discussed above and finds that the weight of the medical evidence is against the Veteran's claim for service connection for a chronic low back disability.  Firstly, the Board rejects the credibility of the Veteran's account of having sustained a traumatic back injury in service, with subsequent hospitalization treatment and onset and continuity of chronic back symptomatology for many years thereafter, culminating with his present thoracolumbar diagnoses.  His elaborate history in this regard is contradicted by the contemporaneous medical evidence showing no such history of back injury during active duty and a normal spine and musculoskeletal system on medical examination in October 1971, less than one month prior to his service separation in November 1971.  Even his account of having his MOS changed after his alleged accident during service to working at Bob Hope's touring USO show is contradicted by the contemporaneous historical record, as his self-stated MOS designation of 36K20 communications lineman in service remained essentially unchanged at separation, as reflected by the DD-214 showing his MOS designation was as a 36K40 Field Wireman.  The Board further finds that the inconsistencies in his medical history accounts presented in the post-service medical records render his account of sustaining a back injury in service to be not credible.  Specifically, prior to his claim for VA compensation, which was filed in August 2007, the medical records relating to his back treatment reflect a history of onset of low back pain approximately in 2002 - 2003 (based on a clinical record dated in 2005, in which the Veteran reported history of onset of back pain 2 - 3 years earlier) with no recollected precipitating trauma.  The Board assigns more credibility to this account as the Veteran's motivation at the time was to obtain medical treatment, whereas his  subsequent medical history accounts presented on and after August 2007 were motivated by a desire to obtain monetary compensation and, as such, adversely affects the Board's assessment of their credibility.

The Board finds that the April 2013 account of the Veteran's lay witness, his former spouse, that she recollected observable indications that the Veteran had low back pain as early as 1973 is, in itself, not inherently incredible, but this account does not, in itself, associate the Veteran's current thoracolumbar disability to his period of active military service, which ended in November 1971.  The April 2013 witness statement of the Veteran's brother, alleging that the Veteran had a history of back pain since service due to an in-service injury, is deemed by the Board to be not credible on account of being contradicted by the objective documented clinical record contemporaneous with the Veteran's service, which shows no back injury or onset of a chronic low back disorder during active duty, and the subsequent private treatment reports dated prior to the filing of the Veteran's claim for VA compensation, which indicate onset of chronic low back pain many years after service with no precipitating cause, per the Veteran's personal recollection as recorded in these treatment reports.  Furthermore, as neither witness is shown to be a trained clinician, they are therefore not competent to present a diagnosis of the Veteran's orthopedic condition in the year immediately following his discharge from active duty in November 1971.

The Veteran's service medical records show that his spine and musculoskeletal system were normal on medical examination at entry into service (notwithstanding his reported history of lumbosacral back pain) and the records reflect no treatment for, or diagnosis of a chronic musculoskeletal disability involving his back during active duty and no indication that he sustained a traumatic thoracolumbar spine injury in service.  Indeed, the Board finds it unlikely that such a significant back injury with subsequent hospital treatment during service, as alleged by the Veteran, would somehow escape mention in his separation examination report during assessment of his spine and musculoskeletal system.  The post-service medical records do not objectively demonstrate the presence of a chronic arthritic disease process of his thoracolumbar spine manifest to a compensable degree within his first year following his discharge from active duty in November 1971.  Thereafter, the clinical evidence dated prior to the filing of his claim for VA compensation in August 2007 collectively indicates that his present degenerative back disability did not have its onset any earlier than about 2002 - 2003, based on the Veteran's historical account, which the Board finds to be credible with regard to his clinical history only for the period before he claimed entitlement to service connection for a chronic back disability.  No clinician has objectively linked the Veteran's current thoracolumbar diagnoses to his period of active duty, including the VA physician who examined the Veteran in September 2014 and determined that it was less likely than not that his present low back disability was related to military service, based on his review of the pertinent record and the Veteran's documented clinical history.  Thusly, the Board finds that in the absence of any competent clinical or otherwise credible lay evidence establishing a nexus with service, the claim of entitlement to service connection for a chronic back disability (to include residuals of a back injury) must be denied.  
To the extent that the Veteran attempts to relate his current disabling thoracolumbar diagnoses to his military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Neither his military records nor his post-service records indicate that he possesses any formal medical training.  In this regard, his service records reflect a military occupational specialty as Field Wireman, and his post-service SSA records reflect a career that included employment as a civilian employee of the Navy who offloaded ordnance from supply ships, and employment as a truck driver, quality control supervisor for a manufacturing company, and automobile sales representative.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the clinical existence and the nature and medical etiology of his chronic arthritic disabilities of his thoracolumbar spine fall outside the realm of common knowledge of a lay person, the Veteran lacks the competence to present a valid medical diagnosis and provide a probative medical opinion linking his back disabilities to his period of military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose internal medical conditions, such as a chronic musculoskeletal disability of the thoracolumbar spine, which may be presented only by a trained physician or medical specialist in orthopedic or internal medicine.)  As previously stated, the Board has rejected the credibility of the Veteran's account of injuring his spine in service and of having chronicity of persistent thoracolumbar symptoms thereafter to the present time.  His statements and assertions in this regard, absent any supportive objective medical evidence, are thusly not entitled to any probative weight.

Therefore, in view of the foregoing discussion, as the weight of the objective evidence is against the Veteran's claim for VA compensation for a chronic back disability (to include residuals of a low back injury), his appeal must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for a chronic low back disability, to include residuals of a low back injury, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


